Citation Nr: 1615586	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION


The Veteran served on active duty from May 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

This issue was previously denied by the Board in a December 2014 decision.  It was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 decision, the Court, upon receiving notice of the Veteran's death, vacated the Board's December 2014 decision and dismissed the appeal for lack of jurisdiction.  It was then returned to the Board.  


FINDING OF FACT

In December 2015, the Board was notified by the Veteran's representative that the appellant died in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


